991 F.2d 793
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard V. WASSEL, Dr., Plaintiff-Appellant,v.ISLAND PLANNING CORPORATION OF AMERICA;  Ronald Samuel,Salesman; Murray Silver, President;  Arnie Widman,Sales Manager;  DM Associates;  DanielP. Barbiero, General Partner,Defendants-Appellees,andMintz, Rosenfeld and Company, Auditors;  U.S. NoteCorporation; Manfacturers Hanover Trust Company,Defendants.
No. 92-1280.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 12, 1993Decided:  April 20, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-90-635-JH)
Bernard V. Wassel, Appellant Pro Se.
Gary Howard Simpson, SIMPSON & EHRLICH, P.A., Lawrence Stephen Greenwald, GORDON, FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Mitchell Barry Rosenfeld, MCNEILLY & ROSENFELD, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Bernard V. Wassel appeals the district court's order granting Defendants summary judgment in his civil action claiming fraud and violations of federal and state securities laws and dismissing without prejudice one state law claim.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Wassel v. Island Planning Corp., No. CA-90-635-JH (D. Md. February 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Wassel also filed a letter with the clerk which could be construed as a motion to expedite his appeal.  This Court considered the matter as quickly as possible considering the Court's current heavy workload.  To that extent the motion is granted